                                  Case 2:20-cv-06444-VAP-E Document 23 Filed 02/24/21 Page 1 of 1 Page ID #:125




                                  1                               UNITED STATES DISTRICT COURT                JS-6
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Jose Eliazar Ramirez-Huerta, et al.,
                                  6                       Petitioners,
                                  7                       v.                              2:20-cv-06444-VAP-Ex
                                  8      District Director, Bureau of                          JUDGMENT
                                  9      Citizenship and Immigration Services,
                                 10      Los Angeles District,
Central District of California
United States District Court




                                 11
                                                          Respondent.
                                 12
                                 13
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 14
                                 15
                                           Pursuant to the Order Granting Respondent’s Motion to Dismiss, IT IS
                                 16
                                      ORDERED AND ADJUDGED that the Petition for Writ of Mandamus is
                                 17
                                      DISMISSED WITH PREJUDICE. The Court orders that such judgment be entered.
                                 18
                                 19
                                 20
                                      IT IS SO ORDERED.
                                 21
                                 22
                                 23      Dated:     2/24/21
                                                                                          Virginia A. Phillips
                                 24
                                                                                      United States District Judge
                                 25
                                 26

                                                                                1
